 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1531 
In the House of Representatives, U. S.,

December 8, 2010
 
RESOLUTION 
Expressing support for designation of 2011 as World Veterinary Year to bring attention to and show appreciation for the veterinary profession on its 250th anniversary. 
 
 
Whereas the world’s first veterinary school was founded in Lyon, France, in 1761; 
Whereas 2011 will mark the 250th anniversary of veterinary education; 
Whereas 2011 will mark the 250th anniversary of the founding of the veterinary medical profession; 
Whereas 2011 will mark the beginnings of comparative biopathology, a basic tenet of the “one health” concept; 
Whereas veterinarians have played an integral role in discovering the causes of numerous diseases that affect the people of the United States, such as salmonellosis, West Nile Virus, yellow fever, and malaria; 
Whereas veterinarians provide valuable public health service through preventive medicine, control of zoonotic diseases, and scientific research; 
Whereas veterinarians have advanced human and animal health by inventing and refining techniques and instrumentations such as artificial hips, bone plates, splints, and arthroscopy; 
Whereas veterinarians play an integral role in protecting the quality and security of the herd and food supply of the United States; 
Whereas military veterinarians provide crucial assistance to the agricultural independence of developing nations around the world; 
Whereas disaster relief veterinarians provide public health service and veterinary medical support to animals and humans displaced and ravaged by disasters; 
Whereas veterinarians are dedicated to preserving the human-animal bond and promoting the highest standards of science-based, ethical animal welfare; 
Whereas 2011 would be an appropriate year to designate as World Veterinary Year to bring attention to and show appreciation for the veterinary profession on its 250th anniversary; and 
Whereas colleagues in the United States will join veterinarians from around the world to celebrate this momentous occasion: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of World Veterinary Year; 
(2)supports the goals and ideals of World Veterinary Year by bringing attention to and expressing appreciation for the contributions that the veterinary profession has made and continues to make to animal health, public health, animal welfare, and food safety; and 
(3)requests that the President issue a proclamation calling upon the people of the United States to World Veterinary Year with appropriate programs, ceremonies, and activities. 
 
Lorraine C. Miller,Clerk.
